Citation Nr: 0311877	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-07 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.

ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from April 1945 
to September 1945 and service with the Regular Philippine 
Army from September 1945 to June 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the Department of 
Veterans Affairs (VA) Manila Regional Office (RO), which 
declined to reopen the veteran's claim of service connection 
for a right shoulder disability.  

Via October 2002 letter, the veteran indicated that he wished 
to represent himself and "do away with" the Veterans of 
Foreign Wars of the United States as his representative.  

A travel Board hearing was scheduled for a date in May 2003.  
Although he was notified of the time and date of the hearing 
by mail sent to his last known address, he failed to appear 
for that hearing and neither furnished an explanation for his 
failure to report nor requested a postponement or another 
hearing.  Pursuant to 38 C.F.R. § 20.704(d) (2002), when an 
appellant fails to report for a scheduled hearing and has not 
requested a postponement, the case will be processed as 
though the request for a hearing was withdrawn.  

The procedural history of this case is rather complex.  The 
veteran filed a notice of disagreement regarding the January 
1999 rating decision with respect to the issue of service 
connection for a right shoulder disability only.  By that 
rating decision, however, the RO also denied service 
connection for hypertension, prostatic hypertrophy, a knee 
condition, diabetes mellitus, gastritis, and cataracts.  The 
veteran did not initiate an appeal with respect to those 
issues, and they are not before the Board at this time.  
38 C.F.R. §§ 20.200, 20.201, 20.302 (2002).

In August 1999, the veteran filed additional claims of 
service connection.  By August 2000 rating decision, the RO 
denied service connection for peptic ulcer disease, anxiety 
disorder, and for post-traumatic stress disorder (PTSD).  By 
December 2001 rating decision, the RO denied, pursuant to the 
Veterans Claims Assistance Act (VCAA), service connection for 
ulcer disease, anxiety disorder, hypertension, prostatic 
hypertrophy, a knee condition, diabetes mellitus, gastritis, 
cataracts, and PTSD.  

In January 2002, the veteran indicated disagreement with the 
December 2001 determination but only with regard to 
recognition of his service.  The RO determined that this was 
not a notice of disagreement with regard to the denials of 
service connection in December 2001.  Accordingly, these 
issues are also not before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  By December 1968 rating decision, the RO denied service 
connection for a right shoulder disability.

2.  The veteran initiated a timely appeal with respect to 
that issue.

3.  A right shoulder disability is not shown to be related to 
the veteran's active service.


CONCLUSION OF LAW

A right shoulder disability was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for the reopening of finally decided 
cases.  The discussions in the rating decision, statement of 
the case, and April 2001 letter have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, by April 2001 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

Normally, the assistance provisions of VCAA would mandate 
that VA provide a medical examination and opinion regarding 
the veteran's claimed disability.  38 U.S.C.A. §5103A(d); 38 
C.F.R. § 3.159(c)(4) (2002).  In this case, a VA medical 
examination need not be provided.  A detailed explanation as 
to the Board's rationale can be found below in the Discussion 
section of this decision.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran 
for further argument as the Board's consideration of the new 
law and new regulations in the first instance does not 
prejudice the veteran.  See generally Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background 

On September 1940 medical examination report, the veteran's 
musculoskeletal system was listed as normal.  No right 
shoulder disability was noted.

In October 1968, the veteran filed a claim of service 
connection for a left shoulder disability.  By letter dated 
that month, the RO denied service connection for that 
disability.

A November 1968 medical notation of A.J. Tangco, M.D. 
reflected that the veteran was seen in October 1961 for 
complaints of recurrent dislocation of the right shoulder.  
Surgery was suggested to correct that disability, but the 
veteran declined.

In November 1968, the veteran indicated disagreement with the 
RO's determination.  That month, the RO sent the veteran a 
form letter affirming its denial of service connection for a 
right shoulder disability.

By December 1968 rating decision, the RO again denied service 
connection for a right shoulder disability.  The veteran was 
notified of the RO's determination by letter dated that 
month.  That same month, the veteran indicated disagreement 
with the rating decision.  By January 1969 letter, the RO 
affirmed its December 1968 rating decision. 

A November 1998 written statement of R.C. Zapata, M.D. 
indicated that the veteran was under his care for, among 
other conditions, recurrent dislocation of the right 
shoulder.  

In December 1998, the veteran filed a claim of service 
connection for a right shoulder disability.  

By January 1999 rating decision, the RO denied service 
connection for that disability.  Indeed, the RO declined to 
reopen the veteran's claim of service connection for a right 
shoulder disability explaining that new and material 
evidence, sufficient to reopen that claim, had not been 
submitted.  

Discussion

When a rating decision becomes final, new and material 
evidence must be received in order that the claim be 
reopened.  See 38 C.F.R. §§ 3.156, 20.1103 (2002).  The RO 
argues that the December 1968 decision became final because 
the veteran did not initiate a timely appeal.  

The Board notes that once a rating decision is issued, the 
claimant initiates an appeal by filing a timely notice of 
disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 20.302.  When 
a notice of disagreement is received, the RO must issue a 
statement of the case outlining the relevant law and 
regulations and stating reasons and bases for its 
determinations; the veteran must next file a timely 
substantive appeal.  38 C.F.R. §§ 20.202, 20.302 (2002).  In 
this case, the veteran filed a notice of disagreement in 
December 1968, but the RO never issued a statement of the 
case.  Thus, the RO's December 1968 rating decision is not 
final.  38 C.F.R. § 20.1103.  Because the December 1968 
rating decision is not final, moreover, the Board need not 
address the issue of whether new and material evidence, 
sufficient to reopen the veteran's claim, has been received.  
Id.; 38 C.F.R. § 3.156.

Instead of addressing the moot issue of new and material 
evidence, the Board will consider directly the veteran's 
claim of service connection for a right shoulder disability.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3 (2002).  When the positive 
and negative evidence relating to a veteran's claim are in 
approximate balance, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  If the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
inapplicable.  Id. at 1365.  

Service medical records are silent with respect to a right 
shoulder injury or any treatment entailing the right 
shoulder.  The post-service medical evidence reveals 
treatment for right shoulder dislocation beginning in the 
early 1960's, several decades following service.  That 
evidence does not speak to the etiology of the veteran's 
claimed disability.  Because there is absolutely no evidence 
linking the veteran's right shoulder disability to service, 
service connection for that disability must be denied.  
38 C.F.R. § 3.303.

Under VCAA, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  However, under § 5103A(a)(2), VA is not required to 
provide assistance to the veteran if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Under 38 U.S.C.A. § 5103A(d), the 
Secretary is required to provide a medical examination or 
obtain a medical opinion if (1) there is competent evidence 
of a current disability, and (2) evidence that the disability 
or symptoms may be associated with service, but (3) the case 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 

In this instance, VA is not required to provide a medical 
examination and opinion regarding the etiology of the 
veteran's claimed right shoulder disability.  There is 
clearly no evidence of record that would point to a nexus 
between the veteran's present right shoulder disability and 
service, and the Board concludes that there is no reasonable 
possibility that a VA examiner would be able to establish 
such a connection.  The Board bases this conclusion on the 
fact that there is no evidence of a right shoulder disability 
in service and that such a disability becomes manifest only 
several decades after service.  Because there is not any 
evidence to suggest a link between any present right shoulder 
disability service, VA is not required to ascertain this lack 
of nexus via medical examination and opinion.  38 U.S.C.A. 
§ 5103A(d); see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Again, because the veteran's claimed disability is not shown 
to be related to his active service, service connection for 
his right shoulder disability is denied.  38 C.F.R. § 3.303.  
This is a case where there is a preponderance of evidence 
against the veteran's claim.  Pursuant to a comprehensive 
review of the record, the Board could find no medical 
evidence of a nexus between the veteran's claimed right 
shoulder disability and service, and there is no reasonable 
possibility that such a relationship could be established.  
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt rule is not for application.  
Ortiz, 274 F.3d at 1365; see also 38 U.S.C. § 5107.




ORDER

Service connection for a right shoulder disability is denied.  



	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


